Exhibit 10.34

Non-Employee Director Compensation Program

Effective July 1, 2013

CASH COMPENSATION

Effective July 1, 2013, each member of our board of directors who is not our
employee receives the following cash compensation for board services, as
applicable:

 

  •  

$50,000 per year for service as a board of directors member (paid as a quarterly
retainer);

 

  •  

$15,000 per year for service as lead independent director of the board of
directors (paid as a quarterly retainer);

 

  •  

$25,000 per year for service as chairperson of the audit committee, $15,000 per
year for service as chairperson of the compensation committee and $10,000 per
year for service as chairperson of the nominating and corporate governance
committee (each paid as a quarterly retainer); and

 

  •  

$12,500 per year for service as a non-chair member of the audit committee,
$7,500 per year for service as a non-chair member of the compensation committee
and $5,000 per year for service as a non-chair member of the nominating and
corporate governance committee (each paid as a quarterly retainer).

In addition, all of our non-employee directors are reimbursed for out-of-pocket
expenses incurred in attending board of directors and committee meetings and for
the reasonable expenses incurred by directors to attend programs designed to
provide continuing education regarding the appropriate role of directors in a
public company.

EQUITY COMPENSATION

Each non-employee director is eligible to receive automatic grants of stock
options to purchase shares of our common stock under our Amended and Restated
2005 Non-Employee Directors’ Stock Option Plan, or Directors’ Plan. Pursuant to
the terms of the Directors’ Plan, all individuals who first become a
non-employee director receive a one-time initial option to purchase up to 30,000
shares of our common stock. Such initial option grants vest monthly over two
years from the date of the non-employee director’s election or appointment to
our board of directors. Any individual who is serving as a non-employee director
on the date of each annual meeting of our stockholders receives an option to
purchase up to 15,000 shares of our common stock on such annual meeting date.
Such annual option grants vest in a series of 12 successive equal monthly
installments measured from the date of grant. Options granted under our
Directors’ Plan are not intended to qualify as incentive stock options under the
Internal Revenue Code of 1986, as amended. The exercise price of options granted
under our Directors’ Plan is equal to 100% of the fair market value of our
common stock subject to the option on the grant date. As long as the optionee
continues to serve with us or with an affiliate of ours, the option will
continue to vest and be exercisable during its term. For options granted before
May 1, 2012, when the optionee’s service terminates, the optionee may exercise
any vested options for a period of 12 months following the cessation of service.
For options granted on or after May 1, 2012, when the optionee’s service
terminates, the optionee may exercise any vested options for a period of three
years following the cessation of service, subject to the earlier termination of
the option. All stock options granted under our Directors’ Plan have a term of
ten years. In addition, and



--------------------------------------------------------------------------------

subject to prior board of directors’ approval each year, any individual who is
serving as a non-employee director on the date of each annual meeting of our
stockholders shall receive a restricted stock award, or RSU, covering 5,000
shares under our 2005 Equity Incentive Plan. Such RSU cliff vests in full on the
one-year anniversary of the RSU grant date, assuming continuous service on such
vesting date.